Citation Nr: 0416061	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  96-35 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an April 19, 1993, rating decision denying entitlement to 
service connection for an abnormal electrocardiogram.

2.  Whether new and material evidence was submitted to reopen 
a claim of service connection for a heart disorder.

3.  Entitlement to service connection for bilateral cubital 
tunnel syndrome.

4.  Entitlement to service connection for a right thumb 
trigger finger.

5.  Entitlement to a disability rating in excess of 10 
percent for Hashimoto's thyroiditis.

6.  Entitlement to a disability rating in excess of 10 
percent for left carpal tunnel syndrome.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992, with five months and one day of prior active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Indianapolis, Indiana.  The veteran and her representative 
appeared before the undersigned Veterans Law Judge at a 
hearing at the RO in May 2003.

The veteran raised several additional issues during the 
course of her appeal.  In a March 1999 statement, the veteran 
claimed that she has arthropathy of the right thumb as 
secondary to the service-connected Hashimoto's thyroiditis.  
In an April 1999 statement, the veteran claimed that the 
laxity in the right carpometacarpal joint of the thumb was 
secondary to the service-connected Hashimoto's thyroiditis.  
In a December 2001 VA Form 9, the veteran indicated that her 
right thumb disorder included arthritis as secondary to her 
in-service episode of the mumps, the service-connected 
Hashimoto's thyroiditis, or taking medication for the 
service-connected schizoaffective disorder.  

In a November 1994 claim, the veteran raised the issue of 
service connection for a bilateral elbow disorder.  In an 
April 1998 statement, the veteran filed a claim for a 
temporary 100 percent evaluation starting January 28, 1998, 
based on hospitalization for service-connected 
schizoaffective disorder.  In a March 1999 statement, the 
veteran raised the issues of service connection for joint 
pain and stiffness in both elbows and the left thumb and for 
high cholesterol and triglycerides.  A January 2000 statement 
accompanying a VA Form 9 reveals that the veteran raised the 
issues of service connection for synovitis and tenosynovitis 
of the knees.  In April 2000, the veteran submitted a private 
medical record showing a diagnosis of tinnitus, thereby 
raising the issue of service connection for tinnitus.  

In a January 2001 statement, the veteran raised the issues of 
service connection for arthritis of the cervical spine, 
shoulders, chest wall and the back, as secondary to her in-
service episode of the mumps, the service-connected 
Hashimoto's thyroiditis, or taking medication for the 
service-connected schizoaffective disorder.  A September 2001 
statement reflects that the veteran raised the issues of 
service connection for sleep apnea and sinusitis.  In a 
December 2001 statement accompanying her VA Form 9, the 
veteran raised the issue of service connection for allergies 
as secondary to the service-connected Hashimoto's 
thyroiditis.  In a September 2002 statement, the veteran 
raised the issues of service connection for a hiatal hernia 
and irritable bowel syndrome secondary to the service-
connected Hashimoto's thyroiditis.  A December 2002 statement 
shows that the veteran raised the issue of service connection 
for polyneuropathy.  At her hearing, the veteran raised the 
issues of service connection for fibromyalgia, spinal 
stenosis, hemorrhoids, residuals of the removal of her gall 
bladder, a systemic autoimmunity disorder, arthralgia, 
gastroesophageal reflux disease, and ligamentous laxity in 
her elbows and hips, all as secondary to the service-
connected Hashimoto's thyroiditis.  She also testified that 
she had ligamentous laxity in her knees, thereby indicating a 
desire to reopen that claim.  In a September 2003 statement, 
the veteran raised the issues of a skin disorder, muscular 
hypertrophy, calcium pyrophosphate dehydrate crystal 
deposition disease (CPPD), a marginal osteophyte on the 
spine, and erosive arthritis, all as secondary to the 
service-connected Hashimoto's thyroiditis.  
All of the above-mentioned issues are referred to the RO.

In June 1994, the veteran filed a timely notice of 
disagreement with the denial of a disability rating in excess 
of 10 percent for left carpal tunnel syndrome in a June 1994 
rating decision.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

The issues of entitlement to increased evaluation for 
Hashimoto's thyroiditis, increased evaluation for left carpal 
tunnel syndrome, entitlement to service connection for an 
abnormal electrocardiogram, and CUE in an April 1993 rating 
decision are REMANDED to the Veterans Benefit Administration 
(VBA) Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The RO, in an April 1993 rating decision, denied a claim 
of entitlement to service connection for an abnormal 
electrocardiogram.  The veteran was notified of that decision 
and of her appellate rights and procedures in May 1993; she 
did not appeal that decision.

2.  The additional evidence submitted since the April 1993 
rating decision is new, relevant and directly relates to the 
claim of service connection for a heart disorder.

3.  There is competent medical evidence of record relating 
the veteran's bilateral cubital tunnel syndrome to military 
service.

4.  There is competent medical evidence of record relating 
the veteran's right thumb trigger finger to military service.


CONCLUSIONS OF LAW

1.  The April 1993 RO rating decision denying service 
connection for an abnormal electrocardiogram is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).

2.  The evidence received subsequent to the April 1993 RO 
rating decision is new and material, and the claim of service 
connection for a heart disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  Resolving doubt in the veteran's favor, bilateral cubital 
tunnel syndrome was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

4.  Resolving doubt in the veteran's favor, right thumb 
trigger finger was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a)(2003).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.

Although the RO reopened the claim of service connection for 
a heart disorder in a January 2000 supplemental statement of 
the case, the Board is under a legal duty in these situations 
to first determine if there is new and material evidence to 
reopen the claim, regardless of what the RO may have 
determined in this regard.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

Service connection for an abnormal electrocardiogram was 
denied by the RO in April 1993 on the basis that there was no 
current disability.  

At the time of the April 1993 RO rating decision, the record 
included service medical records and a report of a September 
1993 VA general medical examination.  Service medical records 
show that an electrocardiogram (EKG) done on January 24, 
1989, showed a sinus bradycardia and a QT interval; that EKG 
was considered to be at the upper limit of normal.  On a 
February 1989 physical examination, the heart was normal.  An 
EKG done on February 9, 1990, revealed a sinus rhythm rate of 
84, accelerated AV conduction, and nonspecific inferior T 
abnormalities.  It was considered to be a borderline EKG.  An 
EKG done on December 11, 1990, reflected a normal sinus 
rhythm and a septal infarct with an undetermined age.  On the 
September 1993 VA general medical examination, the 
cardiovascular examination was normal.

Since the April 1993 RO rating decision the evidence 
submitted included a July 1993 VA EKG; an August 1994 VA EKG; 
a report of a December 1994 VA examination; a report of an 
October 1998 VA examination; a March 2000 VA EKG; a July 2000 
private EKG; a November 2000 EKG; VA outpatient treatment 
records dated in April 2000, October 2000 and March 2001; 
report of a July 2001 VA examination; a July 2001 VA 
myocardial-stress-and-redistribution scan; and medical 
treatises.  

The medical treatises state that there is an increased 
incident of mitral valve prolapse in patients with autoimmune 
thyroid disorders.  The July 1993 VA EKG revealed a normal 
sinus rhythm and a septal infarct of an undetermined age; 
that EKG was considered abnormal.  Furthermore, the August 
1994 VA EKG, the report of the December 1994 VA examination, 
the July 2000 private EKG, and the VA outpatient treatment 
records dated in April 2000, October 2000 and March 2001 all 
reflect a finding or a diagnosis of a mitral valve prolapse.  
The October 2000 VA outpatient treatment record reflects that 
the veteran had palpitations and mild breathlessness that 
were probably related to both the mitral valve prolapse and 
thyroxine treatment.  Moreover, the March 2000 VA EKG 
revealed positive stress and an inferior lateral ischemia.  
Also, a ST abnormality with possible digitalis effect and a 
left atrial abnormality pattern were found on the November 
2000 private EKG.  That EKG was considered abnormal.  

This evidence includes competent medical evidence of a 
current diagnosis of a heart disorder.  As such the Board 
finds that this evidence bears directly and substantially 
upon the specific matter under consideration.  This evidence 
therefore constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and the claim is thus reopened.

II.  Service Connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.   
38 C.F.R. § 3.303(d).  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service medical records reveal multiple complaints and 
treatment of tingling in the right and left hands during 
service.  In February 1992, assessment was resolving carpal 
tunnel syndrome.  In April 1992, the veteran again complained 
of paresthesia in the middle, ring and little fingers of the 
left hand.  The clinical assessment was mild left carpal 
tunnel syndrome. An electromyogram (EMG) and nerve condition 
studies done in May 1992 revealed an normal electromyography 
of the left upper extremity and no nerve conduction study 
(NCS) evidence of carpal tunnel syndrome.

At September 1992 VA examination, the veteran reported that 
she had had tingling in the radial three digits of her left 
hand since January 1990.  The impression was carpal tunnel 
syndrome.

VA medical records reflect that in September 1993, the 
veteran complained of a several-year history of aching in the 
right thumb.  The impression was possible tendinitis of the 
right thumb.  

At an April 1994 VA neurological examination, she complained 
of bilateral hand numbness and weakness, with increasing 
problems in the past year with her right hand in terms of 
numbness, tingling and decreased grip.  The diagnosis was 
rule out bilateral ulnar neuropathy with right median 
neuropathy versus radiculopathy.  

During April and September 1994 VA hand, thumb and fingers 
examinations, the veteran reported that her right thumb had 
been getting stiff for the past four years and she 
experienced occasional pain and popping in the right thumb.  
The examiner noted that she had been seen for a complaint of 
numbness and tingling of the thumb and index finger of the 
right hand and the first, middle, ring, and little fingers of 
the left hand since 1991.  The working diagnoses were 
possible bilateral carpal metacarpal laxity, trigger finger, 
bilateral carpal tunnel syndrome, and bilateral cubital 
tunnel syndrome.  The findings of a March 1994 EMG and NCS 
revealed possible median nerve neuropathy at the right wrist, 
and possible ulnar neuropathy at the left elbow.

The RO granted service connection for left carpal tunnel 
syndrome in June 1994.

In a report of a January 1995 VA hand, thumb and fingers 
examination, it was noted that the veteran had had a history 
of a right thumb trigger finger for the past four years.  
Following examination, the diagnoses were possible carpal 
tunnel syndrome and right thumb trigger finger.

The RO granted service connection for right carpal tunnel 
syndrome in August 1995.

An August 1997 VA neurological consultation in August 1997 
noted the veteran's complaints of pain and tingling in both 
hands.  A history of cubital tunnel syndrome was noted.  
Following examination, the impression was that the veteran's 
clinical history was most consistent with bilateral carpal 
tunnel syndrome.

During a May 1999 VA joints examination, the veteran reported 
that during active service she had some numbness and 
tingling, localized to the fourth and fifth digits of the 
left hand and some in her right hand, with the left hand 
being more symptomatic than the right one.  She also stated 
that the catching, popping and pain in the right thumb began 
in active service.  The examiner determined that the 
veteran's symptoms and history were consistent with bilateral 
cubital tunnel syndrome, with the left side being more 
symptomatic than the right one, and right thumb trigger 
finger.  The examiner noted that the symptoms began during 
active service and have progressively worsened.  The examiner 
indicated that he or she was not aware of any literature to 
support a correlation between Hashimoto's thyroiditis and 
cubital tunnel syndrome or a trigger thumb.

Following evaluation at a July 2001 VA joints examination, 
the examiner concluded that the veteran's symptoms of 
catching, pain and locking in the right thumb were consistent 
with a right thumb trigger finger.  The examiner also 
indicated that he was unaware of any relation between 
Hashimoto's thyroiditis and trigger fingers.

A.  Bilateral Cubital Tunnel Syndrome

The Board reviewed the probative evidence of record.  The 
veteran's service medical records reflect that she had one 
complaint of right hand numbness and numerous complaints of 
left hand numbness, including in the fourth and fifth digits.  
VA medical records show diagnoses of rule out bilateral ulnar 
neuropathy, bilateral cubital tunnel syndrome, possible ulnar 
neuropathy of the left elbow, history of bilateral cubital 
tunnel syndrome, and bilateral cubital tunnel syndrome.  Of 
particular significance is the May 1999 VA examiner's opinion 
relating the veteran's bilateral cubital tunnel syndrome to 
active service.  Thus, resolving doubt in the veteran's 
favor, the Board concludes that service connection is 
warranted for bilateral cubital tunnel syndrome.

B.  Right Thumb Trigger Finger

Although the veteran's service medical records do not reflect 
any complaints of catching, popping and pain in the right 
thumb, the veteran, since 1993, has consistently reported 
that her right thumb symptomatology began in active service.  
The veteran is competent to report that on which she has 
personal knowledge, that is what comes to her through her 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The VA 
diagnosed tendonitis of the right thumb in 1993, and trigger 
finder of the right thumb in 1995.  The May 1999 VA examiner 
opined that the veteran's right thumb trigger finger began in 
active service.  Giving the veteran the benefit of the doubt, 
the Board finds that the right thumb symptomatology began 
during active service.  Thus, resolving doubt in the 
veteran's favor, the Board concludes that service connection 
is warranted for right thumb trigger finger.  

III.  VCAA

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, the additional delay in 
the adjudication of the above issues, which would result from 
a remand solely to allow the RO to apply the VCAA, would not 
be justified.


ORDER

Having received new and material evidence, the veteran's 
claim of entitlement to service connection for a heart 
disorder is reopened and the appeal is granted to this extent 
only.

Service connection for bilateral cubital tunnel syndrome is 
granted.

Service connection for right thumb trigger finger is granted.




REMAND

In conjunction with the September 19, 1992, VA general 
medical examination at the VA medical center in Indianapolis, 
Indiana, the veteran was scheduled for an EKG.  She claims 
that the EKG was done; however, it has not been associated 
with the claims file.  Although the RO requested a copy of 
that EKG, it does not appear that the VA medical center 
responded to that request.  With regard to the CUE claim, 
this medical record must be obtained.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).

The report of the October 1998 VA examination reflects that 
the veteran had an echocardiogram done on March 13, 1997, at 
the VA medical center in Marion, Indiana, and an EKG done on 
August 12, 1998, at that facility.  Also, additional records 
from the above-mentioned VA medical facilities and other VA 
and non-VA medical facilities may be available.  The veteran 
is also receiving Social Security disability benefits.  The 
reports of these tests are not of record.  VA's duty to 
assist the veteran includes obtaining medical records in 
order to determine the nature and extent of the veteran's 
disability.  38 C.F.R. § 3.159(c) (2003).

In light of the grant of service connection for right thumb 
trigger finger, the grant of service connection for bilateral 
cubital tunnel syndrome, and the veteran's service-connected 
right carpal tunnel syndrome, the claims of service 
connection for arthropathy, arthritis, and laxity of the 
right thumb, arthritis of the right thumb should be 
considered on a secondary basis.   See Schroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000).  

VA has a duty to notify the claimant as to the information 
and evidence necessary for claim substantiation.  In the 
instant case, the veteran has not been furnished with 
adequate information with regard to the claims on appeal as 
to VA's obligations as defined by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2003) (emphasis added).  Since a notice of disagreement has 
been submitted with respect to the issue of an increased 
disability rating for left carpal tunnel syndrome, a 
statement of the case on this issue is required.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in her possession that pertains 
to the claims.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
her notification must be incorporated 
into the claims file.

2.  Ask the veteran to identify any 
medical treatment or follow-up for 
cardiac symptomatology from July 1992 to 
the present, and for the Hashimoto's 
thyroiditis and any related psychiatric 
symptomatology from November 1994 to the 
present.  

3.  Obtain all records from the VA 
medical center in Indianapolis, Indiana, 
for the periods from July 1992 to 
February 1993, to include the report of 
an electrocardiogram done on or around 
September 19, 1992, and from June 1994 to 
the present, to include an evaluation of 
the hands done in or around October 1994.  
Obtain all records from the VA medical 
center in Marion, Indiana, for the period 
from July 1992 to the present, to include 
hospitalization records, the report of an 
echocardiogram done on or around March 
13, 1997, and an electrocardiogram done 
on or around August 12, 1998.  Obtain all 
records from the VA medical center in 
Fort Wayne, Indiana, for the periods from 
July 1992 to March 1998 and from July 
2002 to the present.  Obtain all records 
from the VA community-based outpatient 
clinic in South Bend, Indiana, for the 
periods from July 1992 to March 1998 and 
from July 2002 to the present.  Obtain 
all records from the VA medical center in 
Battle Creek, Michigan, for the period 
from 2000 to the present.  

4.  Obtain all records from the St. 
Joseph's Hospital in Mishawaka, Indiana, 
to include emergency room treatment in 
July 2002.  Obtain all records from the 
Marion General Hospital in Marion, 
Indiana, to include treatment in July 
1999.  Obtain all records from the 
Madison Center in Mishawaka, Indiana, to 
include treatment in 1994.  Obtain all 
records from the Memorial Hospital in 
South Bend, Indiana, to include a 
hospitalization in November 1994.

Obtain any other identified records.  
Associate all records with the claims 
folder.  If any request for private 
treatment records is unsuccessful, notify 
the veteran appropriately.  38 C.F.R. 
§ 3.159(e).

5.  The VBA AMC should contact the VA RO 
in Indianapolis, Indiana and ask them 
whether they have a temporary claims file 
for the veteran containing a 223-page 
document reportedly sent to them on or 
around May 1, 2003.  Associate that file 
with the claims file.  If the RO does not 
have such a file, the VBA AMC should ask 
the veteran to resubmit a copy of the 
223-page document reportedly sent to the 
RO on or around May 1, 2003.

6.  Contact the National Personnel 
Records Center and obtain all records 
pertaining the veteran's hospitalizations 
in April and May 1989 for mumps 
(Paramyxovirus infections) at the Silas 
B. Hays Army Community Hospital at Ft. 
Ord, California.  If any request for 
these records is unsuccessful, notify the 
veteran appropriately.  38 C.F.R. 
§ 3.159(e).

7.  The VBA AMC should obtain copies of 
all medical and other records considered 
by the Social Security Administration 
(SSA) for all claims for Social Security 
disability benefits filed by the veteran, 
along with copies of all SSA decisions.  
If any request for SSA records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

8.  After the completion of numbers 1-6 
above, the veteran should be afforded a 
VA examination to determine the nature 
and extent of any current cardiovascular 
disorder, to include any current mitral 
valve prolapse or current residuals of a 
mitral valve prolapse.  All special 
studies and tests should be completed.  
The veteran's claims folder should be 
made available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.  The examiner should note 
that the veteran's complete claims file, 
including copies of the medical treatises 
submitted by the veteran, was reviewed. 

The examiner should determine whether the 
veteran currently has a mitral valve 
prolapse or any chronic residuals of a 
prior mitral valve prolapse, and if so, 
should opine whether it is as least as 
likely as not that the disorder is 
related to active service and whether it 
is as least as likely as not that the 
disorder was caused or aggravated by the 
service-connected Hashimoto's 
thyroiditis.  For any other current 
cardiovascular disorder, the examiner 
should opine whether it is as least as 
likely as not that the disorder is 
related to active service and whether it 
is as least as likely as not that it was 
caused or aggravated by the service-
connected Hashimoto's thyroiditis.  The 
examiner should provide a complete 
rationale based on sound medical 
principles for all expressed opinions and 
conclusions.

9.  After the completion of numbers 1-6 
above, schedule the veteran for a VA 
examination to determine the nature and 
extent of the service-connected 
Hashimoto's thyroiditis.  The veteran's 
claims folder should be made available to 
the examiner, and the examiner is 
requested to review the claims folder in 
conjunction with the examination.  All 
special studies and tests should be 
performed.  The examiner should describe 
the current residuals of the service-
connected Hashimoto's thyroiditis and 
note whether the veteran currently has 
hypothyroidism due to Hashimoto's 
thyroiditis.  The examiner should comment 
on whether any hypothyroidism is 
manifested by fatigability, constipation, 
and/or mental sluggishness.  The examiner 
should also comment whether any 
hypothyroidism is manifested by muscular 
weakness, dementia, slowing of thought, 
depression, and/or weight gain.  The 
examiner should comment on whether any 
hypothyroidism is manifested by cold 
intolerance, bradycardia (heartbeat of a 
rate under 60 beats a minute), and/or 
sleepiness.  The examiner should provide 
a complete rationale based on sound 
medical principles for all expressed 
opinions and conclusions.

10.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

11.  The VBA AMC must issue the veteran a 
statement of the case on the issue of 
entitlement to a disability rating in 
excess of 10 percent for left carpal 
tunnel syndrome.  The VBA AMC should 
advise the veteran of the need to timely 
file a substantive appeal to perfect 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



